 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

PROMISSORY NOTE

 

$530,000.00 as of January 26, 2018

 

FOR VALUE RECEIVED, RealBiz Media Group, Inc., a Delaware corporation located at
9841 Washingtonian Boulevard, Suite 390, Gaithersburg, Maryland 20878 (the
“Maker”), promises to pay to the order of Donald P. Monaco, as Trustee of the
Donald P. Monaco Insurance Trust, located at 325 S. Lake Avenue, Suite 604,
Duluth, Minnesota 55802 (the “Payee”) or his or its registered assigns (with the
Payee, the “Holder”), upon the terms set forth below, the principal sum of Five
Hundred Thirty Thousand Dollars and no cents ($530,000.00) plus interest on the
unpaid principal sum outstanding at the rate of twelve percent (12%) per annum,
payable at maturity in one year from the date of this Promissory Note (this
“Note”). This Note replaces that certain Promissory Note dated January 2, 2018
in its entirety.

 

Definitions. When used in this Note, the following terms shall have the
respective meanings specified herein or in the Section referred to:

 

Maturity Date means the January 26, 2019.

 

Maximum Rate means, with respect to the holder hereof, the maximum non-usurious
rate of interest which, under all legal requirements, such holder is permitted
to contract for, charge, take, reserve, or receive on the Obligations.

 

RBIZ Promissory NotePage 1 

 

 



Note means this Promissory Note (as amended, modified, extended, or restated
from time to time).

 

Note or Equity Financing means the next debt or equity financing that the Maker
enters into.

 

Obligations means all present and future indebtedness, obligations, and
liabilities and all renewals and extensions thereof, or any part thereof, now or
hereafter owed to Payee by Maker, whether arising pursuant to this Note, or
otherwise, and all renewals and extensions thereof, together with all interest
accruing thereon and costs, expenses, and attorneys’ fees incurred in the
enforcement or collection thereof.

 

1. Payments and Interest.

 

(a) Principal and Interest. The unpaid principal of this Note, and all accrued
but unpaid interest thereon, shall be due and payable at the Maturity Date.

 

(b) Interest Rate. Subject to Section 3(c), the unpaid principal balance of this
Note shall bear interest from the date of advance until paid at a rate per annum
is 12%.

 

(c) Default Rate. All past due principal of, and to the extent permitted by
applicable law, interest on, this Note shall bear interest until paid at the
Interest Rate plus six percent (6%).

 

(d) Computation of Interest Rates. Subject to applicable usury laws, interest
shall be computed at a daily rate equal to 1/360 of the applicable rate of
interest per annum, unless the Maximum Rate shall be in effect, in which case
interest shall be computed at a daily rate equal to 1/365 or 1/366, as
appropriate, of the applicable rate of interest per annum.

 

(e) Optional Prepayments. Maker shall have the right, from time to time, to
prepay the unpaid principal of this Note, in whole or in part, without premium
or penalty, upon the payment of accrued interest on the amount prepaid to and
including the date of payment.

 

(f) Manner and Application of Payments. All payments and prepayments by Maker on
account of principal or interest hereunder shall be made in immediately
available funds. All such payments shall be made to Payee at the address set
forth above, or wire transferred to a bank account specified by Payee if Payee
so requests, no later than 12:00 noon, eastern time, on the date due and funds
received after that hour shall be deemed to have been received by Payee on the
next following business day. If any payment is scheduled to become due and
payable on a day that is not a business day, such payment shall instead become
due and payable on the immediately following business day and interest on the
principal portion of such payment shall be payable at the then applicable rate
during such extension. All payments made on this Note shall be applied first to
accrued interest and then to principal.

 



RBIZ Promissory NotePage 2 

 

 





3. Usury Laws. Regardless of any provisions contained in this Note, Payee shall
never be deemed to have contracted for or be entitled to receive, collect, or
apply as interest on this Note, any amount in excess of the Maximum Rate, and,
in the event Payee ever receives, collects, or applies as interest any such
excess, such amount which would be excessive interest shall be applied to the
reduction of the unpaid principal balance of this Note, and, if the principal
balance of this Note is paid in full, then any remaining excess shall forthwith
be paid to Maker. In determining whether or not the interest paid or payable
under any specific contingency exceeds the highest lawful rate, Maker and Payee
shall, to the maximum extent permitted under applicable law, (a) characterize
any non-principal payment (other than payments which are expressly designated as
interest payments hereunder) as an expense, fee, or premium, rather than as
interest, (b) exclude voluntary prepayments and the effect thereof, and (c)
spread the total amount of interest throughout the entire contemplated term of
this Note so that the interest rate is uniform throughout such term.

 

4. Non-liability of Payee. The relationship between Maker and Payee is, and
shall at all times remain, solely that of Maker and Payee and Payee has no
fiduciary or other special relationship with Maker.

 

5. [INTENTIONALLY OMITTED]

 

6. Remedies. If the Obligations are not paid in full on the Maturity Date, then
Payee at its option may (a) foreclose any liens and security interests securing
payment of the Obligations or (b) exercise any of Payee’s other rights, powers,
recourses and remedies under this Note, under any documents executed in
connection with this Note, or at law or in equity. (c) Payee may convert any
amounts owed to Common Stock of Maker in an amount equal to the lowest closing
price of the common stock during the previous fifteen (15) trading days from the
receipt of notice from Payee. Maker shall issue that amount of Common Stock
within three business days upon receipt of notice. Notwithstanding the
foregoing, if either Maker shall (i) commence a voluntary proceeding seeking
liquidation, reorganization, or other relief with respect to itself or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
or other similar official of it or a substantial part of its property or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall generally
fail to pay its debts as they become due or shall take any corporate action to
authorize any of the foregoing or (ii) an order, judgment, or decree shall be
entered by any court of competent jurisdiction or other competent authority
approving a petition seeking reorganization of either Maker or appointing a
receiver, trustee, intervenor or liquidator of any such person, or of all or
substantially all of its or their assets, then the Obligations shall become
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are hereby waived by Maker.

 

RBIZ Promissory NotePage 3 

 

 

7. Indemnification by Maker. Whether or not the transactions contemplated hereby
are consummated, Maker shall, jointly and severally, indemnify and hold harmless
Payee and its affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including attorney costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against any such Indemnitee in any way relating to or arising
out of or in connection with (a) the execution, delivery, enforcement,
performance, or administration of this Note or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) the use or
proposed use of the proceeds of any loan evidenced by this Note, (c) the past or
ongoing business activities of either Maker or any of its affiliates, directors,
officers, employees or agents, or (d) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation, or proceeding) and regardless of whether any
Indemnitee is a party thereto.

 

8. Costs. If this Note is placed in the hands of an attorney for collection, or
if it is collected through any legal proceeding at law or in equity, or in
bankruptcy, receivership or other court proceedings, Maker agrees to pay all
costs of collection, including, but not limited to, court costs and reasonable
attorneys’ fees, including all costs of appeal.

 

9, Notices. Any notices or other communications required or permitted to be
given hereunder must be given in writing and must be personally delivered or
mailed by prepaid certified or registered mail to the party to whom such notice
or communication is directed at the address of such party as set forth above.
Any such notice or other communication shall be deemed to have been given
(whether actually received or not) on the day it is personally delivered as
aforesaid or, if mailed, on the third day after it is mailed as aforesaid, or,
if sent by, facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).

 

RBIZ Promissory NotePage 4 

 

 

10. Waiver. Maker and each surety, endorser, guarantor, and other party ever
liable for payment of any sums of money payable upon this Note, jointly and
severally waive presentment, demand, protest, notice of protest and non-payment
or other notice of default, notice of acceleration, and intention to accelerate,
or other notice of any kind, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all renewals, extensions,
indulgences, releases, or changes, regardless of the number of such renewals,
extensions, indulgences, releases, or changes. No failure to exercise, and no
delay in exercising, on the part of Payee, any right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right. The rights
of Payee hereunder shall be in addition to all other rights provided by law. No
notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar or other instances without such notice or
demand.

 

11. Setoff. In addition to all liens upon and rights of setoff against the
money, securities, or other property of Maker given to Payee (or any of its
affiliates) that may exist under applicable law, Payee shall have and Maker
hereby grant to Payee (and each of its affiliates) a lien upon and a right of
setoff against all money, securities, and other property of Maker, now or
hereafter in possession of or on deposit with Payee (or any of its affiliates),
whether held in a general or special account or deposit, for safe-keeping or
otherwise, and every such lien and right of setoff may be exercised without
demand upon or notice to Maker. No lien or right of setoff shall be deemed to
have been waived by any act or conduct on the part of Payee (or any of its
affiliates), or by any neglect to exercise such right of setoff or to enforce
such lien, or by any delay in so doing, and every right of setoff and lien shall
continue in full force and effect until such right of setoff or lien is
specifically waived or released by an instrument in writing executed by Payee.

 

12. Parties Bound. This Note shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, assigns and legal
representatives; provided, however, that Maker may not, without the prior
written consent of Payee, assign any rights, powers, duties or obligations
hereunder.

 

13. Governing Law. This Note has been prepared, is being executed and delivered,
and is intended to be performed in the State of Maryland and the substantive
laws of such state and the applicable federal laws of the United States of
America shall govern the validity, construction, enforcement, and interpretation
of this Note.

 

14. Choice of Forum; Consent to Service of Process and Jurisdiction. Any suit,
action or proceeding against Maker with respect to this Note or any judgment
entered by any court in respect thereof, may be brought in the courts of the
State of Minnesota as Payee in its sole discretion may elect and Maker hereby
irrevocably submits to the exclusive jurisdiction of such courts for the purpose
of any such suit, action or proceeding. Nothing herein shall affect the right of
Payee to serve process in any manner permitted by law or shall limit the right
of Payee to bring any action or proceeding against Maker or with respect to any
of its property in courts in another jurisdiction. Maker hereby irrevocably
waives any objections which they may now or hereafter have to the laying of
venue of any suit, action, or proceeding arising out of or relating to this Note
brought in the courts located in the State of Maryland and hereby further
irrevocably waives any claim that any such suit, action, or proceeding brought
in any such court has been brought in any inconvenient forum. Any action or
proceeding by Maker against Payee shall be brought only in a court located in
Minnesota.



 

RBIZ Promissory NotePage 5 

 

 



15. Waiver of Jury Trial. MAKER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH
AND FOREVER FOREGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS NOTE OR ANY CONDUCT,
ACT OR OMISSION OF PAYEE OR MAKER, OR ANY OF THEIR DIRECTORS, OFFICERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS
AFFILIATED WITH PAYEE OR MAKER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE.

 

16. ENTIRETY. THE PROVISIONS OF THIS NOTE MAY BE AMENDED OR REVISED ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY MAKER AND PAYEE. THIS NOTE EMBODIES THE FINAL,
ENTIRE AGREEMENT OF MAKER AND PAYEE AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF MAKER AND PAYEE. THERE ARE NO ORAL AGREEMENTS
BETWEEN MAKER AND PAYEE.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

RBIZ Promissory NotePage 6 

 

 

MAKER:         RealBiz Media Group, Inc.         By: Name: Anshu Bhatnagar  
Its: Chief Executive Officer  

 

RBIZ Promissory NotePage 7 

 

 



